EXHIBIT 10.19.4

FOURTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

This Fourth Amendment to Amended and Restated Loan and Security Agreement
(“Amendment”) is dated as of September 2, 2015, by and among C&F FINANCE COMPANY
and such other Persons joined to the Loan Agreement as Borrowers from time to
time (collectively, the “Borrowers” and each a “Borrower”), WELLS FARGO BANK,
N.A., successor by merger to Wells Fargo Preferred Capital, Inc., as agent for
Lenders (in such capacity, “Agent”), and the financial institutions a party
hereto as lenders (collectively, the “Lenders” and each is a “Lender”).

BACKGROUND

 

A. Borrowers, Lenders and Agent are parties to a certain Amended and Restated
Loan and Security Agreement dated as of August 25, 2008 (as amended or modified
from time to time, the “Loan Agreement”).  Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings respectively
ascribed to them in the Loan Agreement.

B. Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Amendments.  Upon the effectiveness of this Amendment, the Loan Agreement
shall be amended as follows:

 

(a) Definition.  The following definition contained in Section 1.1 of the Loan
Agreement is amended and restated as follows:

 

“Maturity Date” means July 31, 2018, as such date may be extended from time to
time in accordance with the provisions of Section 2.4 of this Agreement.

(b) Optional Prepayments.  Section 2.8(a) of the Loan Agreement is amended and
restated as follows:

(a)Optional Prepayments.  Borrowers may prepay the Loan from time to time, in
full or in part not to exceed $5,000,000 without notice, and, in part, in excess
of $5,000,000 upon 5 Business Day’s prior notice to Agent without premium or
penalty, provided that (i) in the event Borrowers repay the Loan in full or the
Obligations are accelerated prior to the date which is twenty four (24) months
before the Maturity Date, Borrower shall pay the sum equal to 0.75% of the
Maximum Principal Amount as a prepayment fee, (ii) in the event Borrowers repay
the Loan in full or the Obligations are accelerated on or after the date which
is twenty four (24) months before the Maturity Date but prior to the date which
is twelve (12) months before the Maturity Date, Borrowers shall pay the sum
equal to 0.50% of the



--------------------------------------------------------------------------------

 



Maximum Principal Amount as a prepayment fee, (iii) in the event Borrowers repay
the Loan in full or the Obligations are accelerated on or after the date which
is twelve (12) months before the Maturity Date but prior to the date which is
six (6) months before the Maturity Date, Borrower shall pay the sum equal to
0.25% of the Maximum Principal Amount as a prepayment fee; (iv) prepayments
shall be in a minimum amount of $10,000 and $10,000 increments in excess
thereof; and (iii) partial prepayments prior to the Termination Date shall not
reduce Lenders’ Commitments under this Agreement and may be reborrowed, subject
to the terms and conditions hereof for borrowing, and partial prepayments will
be applied first to accrued interest and fees and then to outstanding
Advances.  Each Borrower acknowledges that the above described fee is an
estimate of Lenders’ damages in the event of early termination and is not a
penalty.  In the event of termination of the credit facility established
pursuant to this Agreement, all of the Obligations shall be immediately due and
payable upon the termination date stated in any notice of termination.  All
undertakings, agreements, covenants, warranties and representations of Borrowers
contained in the Credit Documents shall survive any such termination, and Agent
shall retain its liens in the Collateral and all of its rights and remedies
under the Credit Documents notwithstanding such termination until Borrowers have
paid the Obligations to Agent and Lenders, in full, in immediately available
funds, together with the applicable prepayment fee, if any.   Notwithstanding
anything to the contrary contained herein, Borrowers shall not be obligated to
pay the above described prepayment fee if Borrowers repay the Loan in full as a
result of Agent making a demand for payment under Section 2.10 hereof and
Borrowers have not exercised their rights under Section 2.14 hereof as a result
of such demand.

(c) Litigation, Enforcement Actions and Requests for Information.  Section 6.11
of the Loan Agreement is amended and restated as follows:

Section 6.11Litigation, Enforcement Actions and Requests for Information. 
Borrowers will promptly notify Agent (a) any litigation or action instituted or,
to Borrowers’ knowledge, threatened against any Borrower or any of their
Subsidiaries and of the entry of any judgment or lien against any property of
Borrower in an amount of $25,000 or more as to any separate action, litigation,
judgment or lien instituted, threatened or entered or in an aggregate amount of
$75,000 or more as to all actions, litigation, judgments, or liens instituted,
threatened or entered; (b) any enforcement action or investigation instituted
or, to Borrowers’ knowledge, threatened in writing, against any Borrower or any
of their Subsidiaries by any governmental authority, including without
limitation any proceeding or action to be commenced by the filing of a
stipulation and consent; or (c) receipt by any Borrower or any of their
Subsidiaries of an “Early

2

 

--------------------------------------------------------------------------------

 



Warning Notice,” “Notice and Opportunity to Respond and Advise” or “Civil
Investigative Demand” from the Consumer Financial Protection Bureau or similar
notice or request from any other governmental authority.

(d) New Affirmative Covenant.  The following new Section 6.15 is added to the
Loan Agreement:

Section 6.15Chattel Paper/Jurisdictions.

(a)Upon Agent’s written request from time to time, but in no event more
frequently than once per calendar year while no Event of Default has occurred
and is continuing, Borrowers shall engage outside legal counsel reasonably
acceptable to Agent (at Borrowers’ sole cost and expense) to undertake a review
of Receivable documentation of Borrowers and their Subsidiaries to confirm that
such documentation complies with applicable law in all material respects. 
Borrowers shall provide Agent with copies of such review within sixty (60) days
after each such request with the results of such documentation review to be
reasonably acceptable to Agent in all material respects.

(b)Borrowers shall promptly (i) notify Agent of either (A) Borrowers or any of
their Subsidiaries conducting business in any new jurisdiction, and (B)
Borrowers or any of their Subsidiaries making any material modifications to its
respective Receivable documentation and (ii) upon the request of Agent, provide
Agent a list of jurisdictions in which Borrowers and their Subsidiaries conduct
business and licenses held in each such jurisdiction.

(e) Investments and Acquisitions.  Section 7.7 of the Loan Agreement is amended
and restated as follows:

Section 7.7Investments and Acquisitions.  (a) Make any investments in any other
firm, entity or corporation; (b) enter into any new business activities or
ventures not related to such Borrower’s business existing as of the date of this
Agreement; (c) create or form any Subsidiary; or (d) purchase any Property for
an amount greater than $25,000,000 in one or a series of related transactions;
provided, however, (x) Borrowers shall provide written notice to Agent at least
10 days prior to each such purchase and (y) for purchases of greater than
$1,000,000, all such Receivables shall be excluded from the determination of the
Borrowing Base and deemed ineligible Receivables except with the written consent
of Agent.

2. Effectiveness Conditions.  This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

3

 

--------------------------------------------------------------------------------

 



(a) Execution and delivery by Borrowers and Lenders of this Amendment to Agent;

(b) Execution and/or delivery by the parties of all other agreements,
instruments and documents requested by Agent to effectuate and implement the
terms hereof and the Credit Documents.

3. Representations and Warranties.  Each Borrower represents and warrants to
Agent and Lenders that:

(a) All warranties and representations made to Agent under the Loan Agreement
and the Credit Documents are true and correct as to the date hereof.

(b) The execution and delivery by Borrowers of this Amendment and the
performance by each of them of the transactions herein contemplated (i) are and
will be within such party’s powers, (ii) have been authorized by all necessary
organizational action, and (iii) are not and will not (1) be in contravention of
any order of any court or other agency of government, of law or any other
indenture, agreement or undertaking to which Borrowers, or any of them, is a
party or by which the property of Borrowers, or any of them, is bound, or (2) be
in conflict with, result in a breach of, or constitute (with due notice and/or
lapse of time) a default under any such indenture, agreement or undertaking or
result in the imposition of any lien, charge or encumbrance of any nature on any
of the properties of Borrowers, or any of them.

(c) This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms.

(d) No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.

4. Business Operations.  Each Borrower hereby agrees to continue to operate its
business and operations in a manner consistent with its past business practice,
continue to meet the standards generally observed by prudent finance companies
and conform to its policies as have been previously disclosed to Agent in
writing.

5. Representations and Release of Claims.  Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of any Borrower or any third party to Agent and
Lenders as evidenced by the Credit Documents.  Each Borrower hereby
acknowledges, agrees, and represents that (a) as of the date of this Amendment,
there are no claims or offsets against, or defenses or counterclaims to, the
terms or provisions of the Credit Documents or the other obligations created or
evidenced by the Credit Documents; (b) as of the date of this Amendment, no
Borrower has any claims, offsets, defenses or counterclaims arising from any of
Agent’s or any Lender’s acts or omissions with respect to the Credit Documents
or Agent’s or any Lender’s performance under the Credit Documents; and (c) each
Borrower promises to pay to the order of Agent and Lenders the indebtedness
evidenced by the Notes according to the terms thereof.  In consideration of the
modification of certain provisions of the Credit Documents, all as herein
provided, and the other benefits received by Borrowers hereunder, each Borrower
hereby RELEASES, RELINQUISHES and forever DISCHARGES Agent and Lenders, and
their

4

 

--------------------------------------------------------------------------------

 



predecessors, successors, assigns, shareholders, principals, parents,
subsidiaries, agents, officers, directors, employees, attorneys and
representatives (collectively, the “Released Parties”), of and from any and all
present claims, demands, actions and causes of action of any and every kind or
character, whether known or unknown, which Borrowers, or any of them, has or may
have against Released Parties arising out of or with respect to any and all
transactions relating to the Loan Agreement, the Notes and the other Credit
Documents occurring prior to the date hereof.

6. Collateral.  As security for the payment of the Obligations and satisfaction
by Borrowers of all covenants and undertakings contained in the Loan Agreement
and the Credit Documents, each Borrower reconfirms the prior security interest
and lien on, upon and to, its Collateral, whether now owned or hereafter
acquired, created or arising and wherever located.  Borrowers each hereby
confirm and agree that all security interests and Liens granted to Agent for the
ratable benefit of Lenders and Wells Fargo Affiliates continue in full force and
effect and shall continue to secure the Obligations.  All Collateral remains
free and clear of any Liens other than Permitted Liens.  Nothing herein
contained is intended to in any manner impair or limit the validity, priority
and extent of Agent’s existing security interest in and Liens upon the
Collateral.

7. Acknowledgment of Indebtedness and Obligations.  Borrowers hereby acknowledge
and confirm that, as of the date of this Amendment, Borrowers are indebted to
Agent and Lenders, without defense, setoff or counterclaim, under the Loan
Agreement (in addition to any other indebtedness or obligations owed by
Borrowers to Wells Fargo Affiliates) in the aggregate principal amount of
$91,029,209.41, plus continually accruing interest and all fees, costs, and
expenses, including reasonable attorneys’ fees, incurred through the date
hereof.

8. Ratification of Credit Documents.  This Amendment shall be incorporated into
and deemed a part of the Loan Agreement.  Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect.  All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.

9. APPLICABLE LAW.  THIS AMENDMENT AND ALL DOCUMENTS EXECUTED IN CONNECTION
HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF
IOWA AND SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF IOWA.

10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATED TO
THIS AMENDMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS TO
ENTER INTO THIS AMENDMENT.

11. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective
agreement.  Signature by facsimile or PDF shall also bind the parties hereto.



5

 

--------------------------------------------------------------------------------

 



[SIGNATURES ON FOLLOWING PAGES]



6

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

 

 

BORROWER:

C&F FINANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Thomas F. Cherry

 

Name:

Thomas F. Cherry

 

Title:

President/CFO

 

 

 

 

 

 

AGENT:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ William M. Laird

 

Name:

William M. Laird

 

Title:

Senior Vice President

 

 

 

 

 

 

LENDERS:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ William M. Laird

 

Name:

William M. Laird

 

Title:

Senior Vice President

 

 

 

 

 

 

 

FIRST TENNESSEE BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Micah Dickey

 

Name:

Micah Dickey

 

Title:

Vice President

 

 

[SIGNATURE PAGE TO FOURTH AMENDMENT]

 

116549.01054/22332916v.2

--------------------------------------------------------------------------------